Exhibit 10(f)

Shareholder Approval of Future Severance Agreements Policy



It is the Policy of the Board of Directors (the "Board") of Entergy Corporation
(the "Company") that the Company shall not enter into a Future Severance
Agreement with a Senior Executive that provides for Benefits in an amount
exceeding the Severance Benefits Limitation, unless such Future Severance
Agreement receives Shareholder Approval.

I. Definitions


For purposes of this Policy, the following terms shall have the following
meanings:

1.1 "Annual Incentive Award"

means the total annual incentive awarded to a Senior Executive for a fiscal year
of the Company, determined without regard to whether such amount is currently
payable or is deferred and without regard to the form of payment.



1.2 "Benefits"

means severance amounts payable in cash or stock to a Senior Executive
(including amounts payable for the uncompleted portion of an Employment
Agreement). The term "Benefits" includes both lump-sum payments and the
estimated present value of any periodic payments made following the date of
termination of such Senior Executive's employment.



                    Notwithstanding the foregoing, the term "Benefits" does not
include:

 * The value of the vesting or payment of any outstanding equity-based award

   The value of the pro-rata vesting or payment of a portion (based on the
   portion of the performance period elapsed through the date of termination) of
   any other outstanding long-term incentive award

   Compensation and benefits earned, accrued or otherwise provided for
   employment services rendered through the date of termination of employment
   (other than any such compensation or benefits awarded at the time of the
   Senior Executive's termination of employment)

 * Any post-termination retirement and other benefits, including supplemental
   credited service, provided under plans, programs or arrangements of the
   Company applicable to one or more groups of employees

   

1.3 "Effective Date"

means March 8, 2004, the effective date of this Policy.



1.4 "Employment Agreement"

means an agreement between the Company (or one of its subsidiaries) and a Senior
Executive pursuant to which the Senior Executive renders services to the Company
(or one of its subsidiaries) as an employee (and not as a consultant or other
independent contractor).



1.5 "Future Severance Agreement"

means an Employment Agreement or a Severance Agreement providing for the payment
of Benefits, in either case, entered into after the Effective Date, and includes
any renewal, material modification or extension made after the Effective Date to
a Severance Agreement or to the relevant portions of an Employment Agreement
that is in effect as of the Effective Date. The term "Future Severance
Agreement" does not include the termination of any agreement that would
otherwise have constituted a "Future Severance Agreement" hereunder.



1.6 "Senior Executive"

means a person who is or becomes at the time of execution of the Future
Severance Agreement (i) an officer of the Company at the level of Executive Vice
President or above, (ii) an officer who reports directly to the chief executive
officer of the Company, or (iii) any "officer," as defined in Rule 16a-1(f) in
the Rules promulgated under the Securities Exchange Act of 1934.



1.7 "Severance Agreement"

means an agreement between the Company (or one of its subsidiaries) and a Senior
Executive related to such Senior Executive's termination of employment with the
Company and its subsidiaries. An agreement relating to participation in a
company-sponsored plan that does not pay Benefits is not a Severance Agreement.



1.8 "Severance Benefits Limitation"

means 2.99 times the sum of (i) the Senior Executive's annual base salary as in
effect immediately prior to the date of the Senior Executive's termination of
employment plus (ii) the greater of (a) the highest Annual Incentive Award
actually awarded to the Senior Executive by the Company for either of the two
full fiscal years of the Company immediately preceding the fiscal year in which
the Senior Executive's termination of employment occurs and (b) the "target"
Annual Incentive Award for such Senior Executive for the fiscal year of the
Company in which the Senior Executive's termination of employment occurs. If a
Senior Executive enters into more than one Future Severance Agreement (e.g.,
both an Employment Agreement and a Severance Agreement), the Severance Benefit
Limitation shall be applied against the aggregate Benefits payable under all
such agreements.



1.9 "Shareholder Approval"

means, with respect to a Future Severance Agreement, the approval by the
affirmative vote of a majority of the shares of Common Stock of the Company
present and voting with respect to such Future Severance Agreement at a duly
convened meeting of the shareholders of the Company.



II. Delegation to the Committee


The Board delegates to the Personnel Committee full authority to make
determinations regarding the interpretation of the provisions of this Policy, in
its sole discretion, including, without limitation, the determination of the
value of any non-cash items, as well as the present value of any cash or
non-cash benefits payable over a period of time.

III. Amendments




The Board shall have the right to amend, waive, or cancel this Policy at any
time if it determines in its sole discretion that such action would be in the
best interests of the Company, provided that any such action shall be promptly
disclosed.

-END OF DOCUMENT-